Case: 13-40294       Document: 00512413405         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 13-40294
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUSTOLIO CANTU,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 6:12-CR-7-2


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Eustolio Cantu appeals from the final order of criminal forfeiture ordering
the forfeiture of 288 acres in Brooks County, Texas, following his guilty plea to
conspiracy to transport illegal aliens within the United States. See 8 U.S.C.
§ 1324(a)(1)(A)(ii), (iii), (v)(I), and (a)(1)(B)(i); 18 U.S.C. § 982(a)(6). To the
extent that Cantu contends that there is no proof in the record that the property
was subject to forfeiture pursuant to 21 U.S.C. § 853 and that neither the
indictment nor the plea agreement provides for the forfeiture, the superseding

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40294     Document: 00512413405      Page: 2   Date Filed: 10/18/2013

                                  No. 13-40294

indictment contained a notice of forfeiture that specified § 982(a)(6) as the basis
for the forfeiture—not § 853. Cantu’s conclusory allegations of error, which lack
citation to the record or appropriate legal authority, do not demonstrate that the
district court’s factual findings were clearly erroneous or that the district court
erred in ordering the forfeiture. See United States v. Juluke, 426 F.3d 323, 326
(5th Cir. 2005); see also United States v. Gasanova, 332 F.3d 297, 300-01 (5th
Cir. 2003); cf. United States v. Ballard, 779 F.2d 287, 295 (5th Cir. 1986)
(determining that a party who offered only a bare listing of alleged errors
without referencing supporting authorities or the record abandoned those claims
on appeal).
      Moreover, after a forfeiture hearing in which the government presented
physical and testimonial evidence, the district court found that “the
defendant . . . intended to use the property to facilitate the commission of the
offense of which he has been found guilty.” The district court’s conclusion was
founded upon evidence that over several months, Cantu was paid $100 per
illegal alien for the use of the Brooks County Property which, as argued by the
government in response to Cantu’s appeal, “allowed the organization to
circumvent the United States Border Patrol checkpoint, conceal the illegal aliens
in an area covering hundreds of acres to avoid detection by law enforcement, and
harbor the illegal aliens until drivers could pick them up for transport north of
the checkpoint. The use of the Brooks County Property enabled the alien
smuggling organization to conceal their . . . activities and obstruct and hinder
law enforcement . . .”     The district court’s finding that the government
established by a preponderance of the evidence that the Brooks County property
was used to facilitate the crime of conspiracy to transport illegal aliens, was not
clearly erroneous.
      Accordingly, the district court’s final order of forfeiture is AFFIRMED.




                                        2